Citation Nr: 0008698	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for amputation of the 5th 
right toe, secondary to service-connected residuals of 
osteoma, right astragalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  That decision also increased the rating for 
the veteran's service-connected residuals of osteoma, right 
astragalus, to 30 percent, effective April 8, 1997.  The 
veteran did not appeal either the assigned rating or the 
effective date of that grant.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of a 5th right toe disorder.

3.  There is no medical evidence of a nexus between any 
currently diagnosed amputation of the 5th right toe and an 
inservice injury or disease or any other incident of service.

4.  There is no medical evidence of a nexus between the 
veteran's service-connected residuals of osteoma, right 
astragalus, and amputation of the 5th right toe.


CONCLUSION OF LAW

The veteran's claim for service connection for amputation of 
the 5th right toe, secondary to service-connected residuals 
of osteoma, right astragalus, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including myelitis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for secondary service connection.  A claim for 
secondary service connection must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); see also Locher v. Brown, 9 
Vet. App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996) (requiring medical evidence showing a 
relationship between a service-connected disability and the 
condition claimed to be secondarily service connected).  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The veteran's service medical records contain one November 
1944 report which indicates a callus on the veteran's 
unspecified foot was trimmed.  There are no other records of 
any foot or toe complaints.  His May 1946 discharge physical 
examination report indicates that his feet were found to be 
normal.

No medical evidence has been submitted showing that any 
myelitis was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

The first medical evidence of a 5th right toe problem appears 
in 1988, some forty-two years after the veteran's discharge.  
To sum up the 1988 reports, a September 1988 VA treatment 
report indicates that a radical debridement of infected bones 
of the right 5th toe and plastic tissue repair was 
accomplished, due to an infected ulcer of the right 5th toe, 
secondary to osteomyelitis of this digit.  An August 1988 VA 
hospitalization report contains the details of the procedure.  
The discharge diagnosis was osteomyelitis, right 5th toe.  
July and August 1988 VA treatment reports contain etiology 
opinions indicating the 5th right toe was removed due to 
osteomyelitis.  The July 1988 report indicates that bone 
destruction with increased bone activity on a bone scan, 
middle phalanx and distal interphalangeal joint of the right 
5th digit, was consistent with osteomyelitis.  An August 1988 
VA pathology report contains a microscopic diagnosis of 
portion of toe showing ulceration, fibrosis and non-specific 
inflammation with focal chronic osteomyelitis (from right 5th 
toe).

An August 1997 VA orthopedic examination report contains a 
diagnosis of insulin-dependent diabetes mellitus status post 
peripheral neuropathy with gangrene of the right 5th toe, 
post amputation of that toe.

In short, there are no medical opinions of record indicating 
that the amputation of the 5th right toe was due to either 
the veteran's active duty service or any event of that 
service, or to his service-connected residuals of osteoma, 
right astragalus.

During the veteran's July 1998 personal hearing at the RO, 
the veteran testified that VA physicians had told him the 
amputation was due to his service-connected residuals of 
osteoma, right astragalus; that he had been misdiagnosed; and 
that he could not obtain his service medical records because 
they were burned in a fire at the National Personnel Records 
Center.

Initially, the Board informs the veteran his service medical 
records were obtained by a California RO in 1946, and are 
currently in his claims file.

The Board acknowledges the veteran's contention that the 
diagnosis and etiology of his right 5th toe amputation was 
incorrect, and that the amputation was due to his service-
connected residuals of osteoma, right astragalus.  He has, 
however, submitted no medical evidence which is in conflict 
with or challenges either the 5th toe diagnosis or its 
etiology.  Indeed, the only evidence of record which alleges 
that the veteran's right 5th digit amputation was the result 
of his service-connected residuals of osteoma, right 
astragalus, are the veteran's own testimony during his 
personal hearing at the RO.  However well-intentioned his 
testimony may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis or etiology of his right 5th toe disorder; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, the relationship of the veteran's service-
connected disability and a non-service connected disability 
is not susceptible to informed lay observation, and thus, for 
there to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine, 9 Vet. App. at 
522; Reiber v. Brown, 7 Vet. App. 513, 516 (1995) (requiring 
medical evidence showing relationship between fall due to 
service-connected left ankle disability and claimed secondary 
service connection for back condition); Schroeder v. Brown, 6 
Vet. App. 220, 224 (1994) (holding that claimant had 
submitted necessary medical evidence for secondary service 
connection showing relationship between his service-connected 
hand disability and subsequent right wrist injury).

In reaching this decision the Board also acknowledges the 
veteran has testified he was told by VA physicians that his 
right 5th toe amputation was due to his service-connected 
residuals of osteoma, right astragalus.  Unfortunately, he 
has submitted no medical opinion from any physician which 
either relates his amputation to his active duty service, or 
to his service-connected residuals of osteoma, right 
astragalus.  If the physician or physicians who informed the 
veteran of that etiology are still available, the veteran 
should obtain written statements of that opinion in support 
of his claim.  See 38 U.S.C.A. § 5103(a); see generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Court 
has addressed the question of whether a lay person's 
statement about what a doctor told him can constitute the 
medical evidence of causation/etiology that is generally 
necessary in order for a claim to be well grounded.  The 
Court held that it cannot.  These statements, "filtered as 
(they are) through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding a well grounded 
claim.

Controlling United States Supreme Court precedent requires 
the Court of Appeals for Veterans Claims, as well as the 
Board, to apply the analysis in Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (evidence must be submitted to well 
ground a claim, rather than the assertion of mere 
allegations), when determining whether a claim is well 
grounded.  See Brewer v. West, 11 Vet. App. 228, 231-34 
(1998).  Consequently, as a well grounded claim for service 
connection requires evidence of an inservice injury or 
disease and medical evidence of a nexus between that 
inservice injury or disease and a current disability, or of 
medical evidence showing a relationship between a service-
connected disability and the condition claimed to be 
secondarily service-connected, in order to be plausible, as 
noted above, and no such evidence has been submitted, the 
veteran's claim for service connection for amputation of the 
5th right toe, secondary to service connected residuals of 
osteoma, right astragalus, must be denied as not well 
grounded.  See Epps, Dinsay, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight, 131 F.3rd at 1484-85; Robinette, 8 Vet. App. at 77-
78.



ORDER

Service connection for amputation of the 5th right toe, 
secondary to service connected residuals of osteoma, right 
astragalus, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


